ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers’ Compensation Court of Appeals filed and served on September 18, 2012, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that “[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view,” doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/-
Wilhelmina M. Wright Associate Justice